Title: Thomas Jefferson to Alexander McRae, 27 August 1809
From: Jefferson, Thomas
To: McRae, Alexander


          Sir  Monticello Aug. 27. 09.
           Your favor of the 10th is recieved. I had certainly inferred, & too hastily as I percieve by a recurrence to your former letter, that your object would be to bring artists from Europe to this country. the expressions that your plan exposed you to hazard & combined public with private advantage led me into the error. I am afraid however I have been misconstrued in my turn. I did not mean to suggest that I thought the object, even as I supposed it, to be in any degree immoral, that it could be criminal to counteract an immoral law. if ever there was a case where a law could impose no other obligation than the risque of the arbitrary penalty it is that which makes the country in which a man happens to be born his perpetual prison, obliging him to starve in that rather than seek another where he can find the means of subsistence. I wished to avoid agency in it lest the relation in which I have stood with the public might give occasion for observations injurious to them. I take the occasion of renewing to you the assurances of my esteem & respect
          
            Th:
            Jefferson
        